     Case 3:20-cv-00447-JLS-DEB Document 15 Filed 03/04/21 PageID.621 Page 1 of 16



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11                                                     Case No.: 20-CV-447 JLS (DEB)
12
                                                       ORDER: (1) SUSTAINING IN PART
13    DAVAUGHN LOVE,                                   AND OVERRULING IN PART
                                     Petitioner,       PETITIONER’S OBJECTIONS,
14
                                                       (2) ADOPTING REPORT AND
15    v.                                               RECOMMENDATION,
                                                       (3) DENYING PETITION FOR
16    RAYMOND MADDEN, et al.,
                                                       WRIT OF HABEAS CORPUS, AND
17                                Respondents.         (4) DENYING CERTIFICATE OF
                                                       APPEALABILITY
18
19                                                     (ECF Nos. 1, 12, 13)
20
21         Presently before the Court are Petitioner Davaughn Love’s (“Petitioner”) Petition
22   for Writ of Habeas Corpus (“Pet.,” ECF No. 1), Respondent Raymond Madden’s
23   (“Respondent”) Answer thereto (“Answer,” ECF No. 7), Respondent’s Notice of
24   Lodgment (“Lodgment,” ECF No. 8), and Petitioner’s Traverse (“Traverse,” ECF No. 11).
25   Also before the Court is Magistrate Judge Daniel E. Butcher’s Report and
26   Recommendation (“R&R,” ECF No. 12) advising the Court to deny the Petition, as well as
27   Petitioner’s Objections to the R&R (“Objs.,” ECF No. 13) and Respondent’s Reply to
28   Petitioner’s Objections (“Reply,” ECF No. 14). Having carefully considered the Petition,

                                                   1
                                                                              20-CV-447 JLS (DEB)
     Case 3:20-cv-00447-JLS-DEB Document 15 Filed 03/04/21 PageID.622 Page 2 of 16



1    Magistrate Judge Butcher’s R&R, the Parties’ arguments, and the law, the Court
2    SUSTAINS in part and OVERRULES in part Petitioner’s Objections, ADOPTS the
3    R&R, DENIES the Petition, and DENIES a Certificate of Appealability.
4                                        BACKGROUND
5          Magistrate Judge Butcher’s R&R contains a thorough and accurate recitation of the
6    relevant facts and procedural history. See R&R at 2–3. However, given that Petitioner
7    apparently objects to the R&R’s recitation of the relevant facts, see Objs. at 2, this Court
8    independently summarizes the key facts.
9          On the afternoon of January 21, 2019, Correctional Officer Beltran was conducting
10   a security check at Centinela State Prison when he claimed to “detect[] a strong pungent
11   odor of alcohol” from Petitioner’s cell. Pet. at 17; see also id. at 30 (1st Rules Violation
12   Report (“1st RVR”) at 1). Correctional Officer Beltran signaled the control booth officer
13   to open the door to Petitioner’s cell, but the door would not open. Pet. at 17. Petitioner
14   claims the door would not open because of electric problems. Id. Correctional Officer
15   Beltran’s 1st RVR states the door would not open “as Love held the door shut and stated
16   ‘there is nothing in here’, and appeared to be securing the cell door with an inmate
17   manufactured door stopper.” 1st RVR at 1.
18         Correctional Officer Beltran indicated in his 1st RVR that he observed Petitioner
19   reaching into his locker to retrieve a smart phone and a cell phone charger. Pet. at 18; see
20   also 1st RVR at 1. Petitioner alleges “there is no evidence of this observation, nor was
21   there evidence received from the toilet system from outside the prison that petitioner
22   flushed any of these appliances down the toilet.” Pet. at 18. The 1st RVR indicates that
23   Correctional Officer Beltran again signaled the control booth officer to open to cell door,
24   but the door still would not open because of the door stopper. 1st RVR at 1. The 1st RVR
25   states that Correctional Officer Beltran then “observed as Love began to break the cell
26   phone and flush it down the toilet.” Id. According to the 1st RVR, Correctional Officer
27   Beltran then successfully opened the cell door. Id. He ordered Petitioner to stop, but
28   Petitioner did not obey and “was able to flush every piece of the cell phone and charge

                                                  2
                                                                                20-CV-447 JLS (DEB)
     Case 3:20-cv-00447-JLS-DEB Document 15 Filed 03/04/21 PageID.623 Page 3 of 16



1    [sic].” Id. According to Petitioner, Correctional Officer Beltran did not seek to recover
2    the allegedly disposed of contraband. Pet. at 18.
3             Petitioner claims that Correctional Officer Beltran ordered Petitioner and his
4    cellmate to exit the cell. Id. at 17. The 1st RVR claims that Petitioner’s cell was “solely
5    occupied by Inmate Love,” and that Correctional Officer Beltran ordered Petitioner to exit
6    the cell. 1st RVR at 1. Correctional Officer Beltran performed a clothed body search of
7    Petitioner for contraband and weapons, which was negative. Id. While Correctional
8    Officer Booth’s partner “provided coverage,” id., Correctional Officer Beltran entered and
9    searched Petitioner’s cell, where he “allegedly discovered white lighting [sic] alcohol in a
10   folger container,” Pet. at 17–18. The 1st RVR indicates that Correctional Officer Beltran
11   discovered approximately one gallon of inmate manufactured alcohol “in multiple coffee
12   containers.” 1st RVR at 1. Correctional Officer Beltran neither conducted a field test on
13   the alleged alcohol nor preserved it for laboratory testing. Pet. at 18. The 1st RVR
14   indicates that, “[b]ecause [Correctional Officer Beltran] ha[s] discovered Inmate
15   Manufactured Alcohol on numerous occasions, [he] was able to identify the clear liquid
16   substance to be inmate manufactured alcohol,” and accordingly Correctional Officer
17   Beltran disposed of the alcohol by flushing it down the toilet. 1st RVR at 1. Correctional
18   Officer Beltran discovered no other contraband or weapons in Petitioner’s cell. Id.
19            The 1st RVR, for possession of alcohol, was served on Petitioner on January 22,
20   2019. See Pet. at 34 (1st Disciplinary Hearing Results (“1st DHR”) at 1). A second RVR,
21   with a substantively identical recitation of the relevant facts, see Pet. at 45 (2d Rule
22   Violation Report (“2d RVR”)), for possession of a cellular phone, was also served on
23   Petitioner on January 22, 2019, see Pet. at 49 (2d Disciplinary Hearing Results (“2d DHR”)
24   at 1).
25            A disciplinary hearing on both violations was held on January 27, 2019. See 1st
26   DHR at 1; 2d DHR at 1. Petitioner pleaded not guilty to both violations and submitted a
27   written statement, 1st DHR at 4; 2d DHR at 4, but the Senior Hearing Officer (“SHO”)
28   found Petitioner guilty as charged as to both violations “based on a preponderance of

                                                  3
                                                                                20-CV-447 JLS (DEB)
     Case 3:20-cv-00447-JLS-DEB Document 15 Filed 03/04/21 PageID.624 Page 4 of 16



1    evidence,” 1st DHR at 5; 2d DHR at 5. The SHO “considered the inmate plea and written
2    statement,” but found that “Officer A. Beltran’s report . . . outweighs LOVE’s claim of
3    innocence.” Id. Although the SHO found Petitioner’s statement “compelling,” the SHO
4    noted that “[Petitioner] failed to provide any evidence which would outweigh the facts
5    contained in the RVR to prove his innocence,” providing “no evidence or mitigating
6    circumstances to refute the reporting employee’s written report.” Id. The disposition for
7    the alcohol possession violation was a credit loss of 120 days, plus other revoked
8    privileges. 1st DHR at 5–6. The disposition for the cell phone possession violation was a
9    credit loss of 90 days, plus other revoked privileges. 2d DHR at 6. At the conclusion of
10   the hearing, Petitioner was advised of his right to appeal. 1st DHR at 8; 2d DHR at 8. On
11   February 5, 2019, the Chief Disciplinary Officer (“CDO”) affirmed the hearing results on
12   the alcohol possession violation. 1st DHR at 8–9. On February 27, 2019, the CDO
13   affirmed the hearing results on the cell phone possession violation. 2d DHR at 8–10.
14         On April 17, 2019, Petitioner’s Second Level Appeal Response was denied. Pet. at
15   19; see also Pet. at 60 (2d Level Appeal Response (“2d LAR”) at 1). Petitioner claimed
16   that the two RVRs impermissibly “stacked” charges derived from the same incident, and
17   that there was no evidence to suggest that the substance discovered in his cell was alcohol.
18   2d LAR at 1. As to Petitioner’s evidentiary arguments, the 2d LAR noted that “the
19   institution is not obligated to test (field or lab) the alcohol as it is not classified as a
20   controlled substance.” Id. at 3. Thus, “[t]he verification by the RE that the substance is
21   actually alcohol is sufficient evidence to support a guilty finding for ‘Possession of
22   Alcohol’ to a preponderance of evidence threshold.”         Id.   Ultimately, the 2d LAR
23   concluded that “[t]he SHO’s findings are consistent with the evidence and substantiate the
24   charge to preponderance threshold,” and “appellant was provided appropriate due process
25   and administrative protections.” Id. at 4. As to the stacking issue, the 2d LAR concluded
26   that there was no clear nexus between the cell phone and alcohol possession infractions,
27   and accordingly finding Petitioner guilty on both RVRs and imposing separate credit losses
28   was not “stacking.” Id. at 3–4.

                                                  4
                                                                                20-CV-447 JLS (DEB)
     Case 3:20-cv-00447-JLS-DEB Document 15 Filed 03/04/21 PageID.625 Page 5 of 16



1           Petitioner’s Third Level Appeal Decision, dated July 12, 2019, also denied
2    Petitioner’s appeal. Pet. at 69 (3d Level Appeal Decision (“3d LAD”) at 1). Petitioner
3    again requested dismissal of the RVRs due to failure to test the alleged alcohol and
4    allegedly impermissible stacking. 3d LAD at 1. Again, as to Petitioner’s evidence-based
5    arguments, the 3d LAD stated:
6                  The examiner thoroughly reviewed all documents relative to the
                   appellant’s RVRs and finds that the Senior Hearing Officer
7
                   found the appellant guilty based upon a preponderance of
8                  evidence and assessed a credit loss commensurate with the credit
                   forfeiture schedule. The TLR finds that the appellant was
9
                   afforded all the required due process protections and all time
10                 constraints were complied with.
11   Id. As to the stacking issue, the 3d LAD noted that, “[a]lthough multiple violations may
12   be related to an original event, violations without a nexus may be reported individually,”
13   and concluded “that Centinela State Prison (CEN) staff acted appropriately” in finding no
14   stacking. Lodgment Ex. 8 at 1–2. 1
15          On August 8, 2019, Petitioner filed a petition for writ of habeas corpus in the
16   Superior Court of California. Pet. at 76 (Order Denying Petition for Writ of Habeas Corpus
17   (“Sup. Ct. Order”) at 1). As to Petitioner’s arguments concerning the sufficiency of the
18   evidence, the Superior Court concluded that “there is some evidence in the record that
19   could support the conclusion reached by the disciplinary board”—namely, the RVRs,
20   “which indicate[] that the officer detected a ‘strong pungent odor of alcohol’ and that the
21   officer noted he had discovered inmate manufactured alcohol on numerous occasions and
22   identified the substance found in Petitioner’s cell as inmate manufactured alcohol.” Sup.
23   Ct. Order at 1. The Superior Court also noted that Petitioner’s argument that the RVR for
24   possession of a cell phone was erroneous “was not raised in the administrative appeals until
25   the third level” and thus unexhausted. Id. at 2. Finally, the Superior Court determined that
26
27
     1
28    The 3d LAD submitted by Petitioner as an exhibit to his Petition appears to be missing the second page;
     accordingly, the Court refers to the Notice of Lodgment for the second page.

                                                        5
                                                                                         20-CV-447 JLS (DEB)
     Case 3:20-cv-00447-JLS-DEB Document 15 Filed 03/04/21 PageID.626 Page 6 of 16



1    Petitioner did not meet his heavy burden to plead sufficient facts to establish that the two
2    rules violations were impermissibly stacked, as the two violations were not related “beyond
3    the fact that the possession of the separate types of contraband were discovered in the same
4    cell search.” Id.
5          Petitioner subsequently appealed to the Court of Appeal. Pet. at 80 (“App. Ct.
6    Order” at 1). Again, the Court of Appeal found that “[Petitioner] has not established the
7    evidence was insufficient to support the disciplinary decisions.” App. Ct. Order at 2. The
8    Court of Appeal concluded that “[t]he written report of the prison guard, who searched
9    Love’s cell and found what his experience caused him to recognize as inmate-
10   manufactured alcohol and who saw Love retrieve and dispose of a cellular telephone and
11   charger, constitutes ‘some evidence’ to support the disciplinary hearing officer’s findings
12   that Love violated regulations.” Id. “Petitioner’s claims that the violations were fabricated
13   and that the contraband was not photographed or tested do not change this outcome—there
14   is some evidence, even if there is evidence to support Petitioner’s claims of innocence.”
15   Id. As to the stacking issue, the Court of Appeal noted:
16                [A]lthough the alcohol and cellular telephone were found during
                  the same search, the violations did not involve an escalation of
17
                  one form of misconduct into a more serious form; and there is no
18                necessary connection between the two violations, since either
                  could have occurred without the other. Love violated two
19
                  distinct regulations and was appropriately charged with and
20                punished for both violations.
21   Id. Thus, the Court of Appeal also denied the petition. Id. at 3.
22         The Supreme Court of California summarily denied Petitioner’s petition on January
23   22, 2020. See Pet. at 84 (“Supreme Ct. Order”). On March 9, 2020, Petitioner filed the
24   instant Petition in this Court. See generally Pet. Respondent answered on June 25, 2020,
25   see generally Answer, and Petitioner filed his traverse on September 8, 2020, see generally
26   Traverse.
27   ///
28   ///

                                                   6
                                                                                20-CV-447 JLS (DEB)
     Case 3:20-cv-00447-JLS-DEB Document 15 Filed 03/04/21 PageID.627 Page 7 of 16



1          On October 16, 2020, Magistrate Judge Butcher issued his R&R. See generally
2    R&R. Petitioner timely filed his Objections on October 29, 2020, see generally Objs., and
3    Respondent filed a timely reply on November 13, 2020, see generally Reply.
4                                      LEGAL STANDARD
5          Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
6    court’s duties in connection with a magistrate judge’s report and recommendation. The
7    district court must “make a de novo determination of those portions of the report or
8    specified proposed findings or recommendations to which objection is made,” and “may
9    accept, reject, or modify, in whole or in part, the findings or recommendations made by the
10   magistrate judge.” 28 U.S.C. § 636(b)(1); see also United States v. Raddatz, 447 U.S. 667,
11   673–76 (1980); United States v. Remsing, 874 F.2d 614, 617 (9th Cir. 1989). In the absence
12   of timely objection, however, the Court “need only satisfy itself that there is no clear error
13   on the face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72
14   advisory committee’s note (citing Campbell v. U.S. Dist. Court, 501 F.2d 196, 206 (9th
15   Cir. 1974)).
16                                           ANALYSIS
17         Liberally construed, the Petition raises two grounds for relief: (1) that the guilty
18   findings of the RVRs fail to comply with the “some evidence” standard of Superintendent
19   v. Hill, 472 U.S. 445 (1985); and (2) that the RVRs violate the California Department of
20   Corrections and Rehabilitation’s (“CDCR”) “stacking” policy. See Pet. at 6, 17–20.
21         Magistrate Judge Butcher’s R&R recommends that the Court deny the Petition. See
22   R&R at 8. Magistrate Judge Butcher first determined that federal habeas jurisdiction is
23   lacking, as Petitioner fails to state a cognizable claim for habeas relief. See id. at 4–6.
24   However, Magistrate Judge Butcher further concluded that the Petition fails on the merits,
25   as “some evidence” supported the RVRs. See id. at 6–7. Finally, Magistrate Judge Butcher
26   determined that the Petition was not amenable to conversion to a Section 1983 action, as
27   Petitioner failed to allege any personal conduct by Respondents Raymond Madden or
28   Xavier Becerra to hold them liable under Section 1983. See id. at 7.

                                                   7
                                                                                 20-CV-447 JLS (DEB)
     Case 3:20-cv-00447-JLS-DEB Document 15 Filed 03/04/21 PageID.628 Page 8 of 16



1          Petitioner raises four objections to the R&R. First, “Petitioner OBJECTS to the
2    Magistrate Judge re-characterizing his Constitutional claim by rephrasing the claim and
3    then addressing ONLY part of the claim and/or an entirely different claim then [sic] what
4    was raised by the Petitioner, in his pleadings.” Objs. at 1–2. Second, Petitioner apparently
5    objects to the portion of the R&R that states “‘that the Petition does not state a cognizable
6    claim for [habeas relief]……Nettles control[s] here…’” Id. at 2 (quoting R&R at 4). Third,
7    “Petitioner OBJECTS to the Magistrate’s finding of fact based soley [sic] on the
8    Respondent’s Answer.” Id. Petitioner claims the facts pleaded in the Petition “would have
9    established that Nettles is misplaced here.” Id. Finally, “Petitioner OBJECTS to the
10   Magistrate’s addressing claims not raised in Petitioner’s § 2254 petition” and, apparently,
11   the R&R’s failure to address the “stacking” issue. Id. at 3. Specifically, Petitioner claims
12   that “[t]he Magistrate’s ‘R & R’ DOES NOT address the claim raised by the Petitioner,”
13   and “[]instead . . . states what the Respondent’s [sic] argued.” Id. Respondent filed a
14   Reply, arguing that Petitioners Objections, which provide no new substantive argument or
15   evidence to support his claims, should be overruled. See Reply at 2.
16         The Court reviews de novo those portions of Magistrate Judge Butcher’s R&R to
17   which Petitioner objects and reviews for clear error the remainder of the R&R.
18   I.    Petitioner’s Objections
19         A.     “Findings of Fact”
20         As an initial matter, Petitioner’s third objection seemingly objects to the way in
21   which the R&R summarized the relevant facts. See Objs. at 2. For example, Petitioner
22   argues that the R&R relied “solely on the Respondent’s answer” and did not consider facts
23   asserted by Petitioner, for example, the fact that Petitioner alleges that Correctional Officer
24   Beltran fabricated the incident giving rise to the two RVRs. Id.
25         To remedy Petitioner’s concerns, the Court has reviewed and summarized de novo
26   the relevant facts and procedural history, presenting both Petitioner’s arguments as well as
27   the findings of fact reflected in the administrative and court records. See supra at 2–6.
28   Accordingly, the Court SUSTAINS Petitioner’s objection as to the R&R’s factual

                                                    8
                                                                                  20-CV-447 JLS (DEB)
     Case 3:20-cv-00447-JLS-DEB Document 15 Filed 03/04/21 PageID.629 Page 9 of 16



1    summary. However, the Court further notes that “[t]his Court gives deference to state court
2    findings of fact and presumes them to be correct; Petitioner may rebut the presumption of
3    correctness, but only by clear and convincing evidence.” Ortiz v. Madden, No. 18CV1058
4    LAB (MDD), 2018 WL 6601129, at *1 (S.D. Cal. Dec. 17, 2018) (citing 28 U.S.C.
5    § 2254(e)(1); Parle v. Fraley, 506 U.S. 20, 35-36 (1992)), report and recommendation
6    adopted, No. 18CV1058-LAB (JMA), 2019 WL 265128 (S.D. Cal. Jan. 18, 2019).
7          B.     Failure to State a Cognizable Habeas Claim
8          Petitioner’s second objection is to the R&R’s finding that the Petition fails to state a
9    cognizable claim for habeas relief and that the Ninth Circuit’s decision in Nettles v.
10   Grounds, 830 F.3d 922 (9th Cir. 2016) (en banc), controls here. See Objs. at 2. In part,
11   Petitioner’s fourth objection contends that the R&R addresses claim(s) not raised by
12   Petitioner, presumably Respondent’s argument that Petitioner’s claims do not lie at the core
13   of federal habeas corpus. Id. at 3.
14         As an initial matter, Respondent was entitled to raise the argument that federal
15   habeas jurisdiction over Petitioner’s claims is lacking. See, e.g., Nettles, 830 F.3d 922
16   (state argued, and Ninth Circuit agreed, that habeas jurisdiction was lacking); DeBose v.
17   Madden, No. 20-CV-1132-MMA(WVG), 2020 WL 7240294, at *2–3 (S.D. Cal. Dec. 9,
18   2020) (agreeing with respondent that habeas jurisdiction was lacking over petition). While
19   Respondent’s argument perhaps would have been raised more appropriately by a motion
20   to dismiss rather than an answer, e.g., DeBose, 2020 WL 7240294, at *1–2 (recommending
21   granting of motion to dismiss where petition failed to raise cognizable habeas claim);
22   McCraw v. McDowell, No. 17CV1106-LAB (BLM), 2017 WL 5973412, at *4 (S.D. Cal.
23   Dec. 1, 2017) (same), report and recommendation adopted, No. 17CV1106-LAB (BLM),
24   2018 WL 378489 (S.D. Cal. Jan. 11, 2018), any defect in the way in which the argument
25   was raised procedurally is irrelevant, as Petitioner had a full and fair opportunity to respond
26   to the argument, see Traverse at 3–4, and this Court is nonetheless obligated to assess
27   whether it has habeas jurisdiction over Petitioner’s claims, see, e.g., Briggs v. Mayberg,
28   No. EDCV 08-554 DDP JWJ, 2009 WL 2568069, at *2 (C.D. Cal. Aug. 18, 2009) (citing

                                                    9
                                                                                  20-CV-447 JLS (DEB)
     Case 3:20-cv-00447-JLS-DEB Document 15 Filed 03/04/21 PageID.630 Page 10 of 16



1     Hernandez v. Campbell, 204 F.3d 861, 865 (9th Cir. 2000); Cannon v. Thomas, No. CIV
2     06-613-TUC-CKJ, 2009 WL 259415, at *1 (D. Ariz. 2009)).
3           The Court independently finds that, as in Nettles, Petitioner’s claims fall outside the
4     core of habeas relief. “[I]f a state prisoner’s claim does not lie at ‘the core of habeas
5     corpus,’ it may not be brought in habeas corpus but must be brought, ‘if at all,’ under
6     § 1983.” Nettles, 830 F.3d at 934 (citing Preiser v. Rodriguez, 411 U.S. 475, 487 (1973);
7     Skinner v. Switzer, 562 U.S. 521, 535 n.13 (2011)). A claim lies at the core of habeas
8     corpus if it disputes “the fact or duration of the conviction or sentence,” id. at 934—in other
9     words, if it would “necessarily lead to [the petitioner]’s immediate or earlier release from
10    confinement,” id. at 935 (citing Skinner, 562 U.S. at 535 n.13).
11          Even accepting as true Plaintiff’s claim that Correctional Officer Beltran fabricated
12    the incidents in question and assuming that, as a result, both RVRs should be expunged
13    from Petitioner’s record, “[s]uccess on the merits of [Petitioner]’s claim would not
14    necessarily lead to immediate or speedier release because the expungement of the
15    challenged disciplinary violation would not necessarily lead to a grant of parole.” Nettles,
16    830 F.3d at 934–35. Numerous courts within this Circuit have found on similar facts that
17    the speculative effect of a loss of credits on a petitioner’s minimum eligible release date
18    and parole prospects, which are subject to myriad discretionary determinations, fails to
19    state a cognizable claim for habeas relief. See, e.g., Nettles, 830 F.3d at 934–35; DeBose,
20    2020 WL 7240294, at *2–3; McCraw v. McDowell, No. 17CV1106-LAB (BLM), 2017
21    WL 5973412, at *2 (S.D. Cal. Dec. 1, 2017), report and recommendation adopted, No.
22    17CV1106-LAB (BLM), 2018 WL 378489 (S.D. Cal. Jan. 11, 2018); Tam Steve Nguyen
23    v. Paramo, No. 17CV521 WQH (NLS), 2017 WL 3309804, at *1–2 (S.D. Cal. Aug. 3,
24    2017), report and recommendation adopted, No. 17-CV-0521-WQH-NLS, 2017 WL
25    4272340 (S.D. Cal. Sept. 26, 2017); Gomez v. Montgomery, No. 18-CV-2607-
26    CAB(WVG), 2019 WL 3034903, at *3–4 (S.D. Cal. July 11, 2019), report and
27    recommendation adopted, No. 18CV2607-CAB-WVG, 2019 WL 3974069 (S.D. Cal. Aug.
28    22, 2019). Accordingly, to the extent Petitioner objects to the R&R’s determination that

                                                    10
                                                                                   20-CV-447 JLS (DEB)
     Case 3:20-cv-00447-JLS-DEB Document 15 Filed 03/04/21 PageID.631 Page 11 of 16



1     he fails to state a cognizable claim for federal habeas relief, the Court OVERRULES
2     Petitioner’s objection and ADOPTS the R&R’s finding that Petitioner fails to state a
3     cognizable claim for habeas relief on his due process claim.
4           C.     R&R’s Re-Characterization of and Failure to Address Petitioner’s Claims
5           Petitioner’s first objection is that the R&R “re-characterized” his claim and then
6     addressed only part of his claim, or different claims than those raised in his pleadings.
7     Objs. at 1–2. In a similar vein, Petitioner’s fourth objection argues that the R&R “DOES
8     NOT address the claim raised by the Petitioner.” Id. at 3. The Court assumes this is a
9     reference to the statement in the R&R that “Petitioner did not raise[] the argument that the
10    two RVRs were impermissibly ‘stacked’ in this Petition,” see R&R at 3 n.3, and the
11    resultant absence of any analysis of the “stacking” argument in the R&R.
12          Construing the Petition liberally, the Court agrees that the Petition raises a
13    “stacking” claim.     Although the single ground for relief as stated in the Petition
14    superficially raises only a single issue, “that the ‘some evidence’ application apply’s [sic]
15    in this case under Superintendent v. Hill (1985) 472 U.S. 445, and the case must be reverse
16    [sic],” Pet. at 17, the supporting facts make clear that Petitioner contends that the two
17    RVRs, “derived from the same incident,” “are in direct violation of the stacking
18    Memorandum Division,” id. at 18–19. Both the Superior Court and the Court of Appeal
19    analyzed this claim despite it being somewhat buried in the Petition. See Sup. Ct. Order;
20    App. Ct. Order. Accordingly, the Court SUSTAINS Petitioner’s objection that the R&R
21    failed to fully analyze his claims on the merits.
22          Nonetheless, reviewing the merits of Petitioner’s claims de novo, the Court
23    concludes that Petitioner’s claims nonetheless fail on the merits.
24                 1.     Due Process Claim
25          First, the Court finds that due process was satisfied here, as the disciplinary hearing
26    results were supported by “some evidence.” While the Court appreciates Petitioner’s
27    frustrations, ultimately, Hill’s “some evidence” standard is a low bar satisfied by the facts
28    ///

                                                    11
                                                                                 20-CV-447 JLS (DEB)
     Case 3:20-cv-00447-JLS-DEB Document 15 Filed 03/04/21 PageID.632 Page 12 of 16



1     before this Court. See, e.g., Cato v. Rushen, 824 F.2d 703, 705 (9th Cir. 1987) (“The Hill
2     standard is minimally stringent.”).
3           In order to satisfy due process, a prison disciplinary conviction must be supported
4     by “some evidence.” Superintendent v. Hill, 472 U.S. 445, 455 (1985). “Ascertaining
5     whether this standard is satisfied does not require examination of the entire record,
6     independent assessment of the credibility of witnesses, or weighing of the evidence.
7     Instead, the relevant question is whether there is any evidence in the record that could
8     support the conclusion reached by the disciplinary board.” Id. at 455–56 (citations
9     omitted).    “That evidence can even be characterized as ‘meager’ and still be
10    constitutionally adequate.”   Henry v. Cate, No. 12-CV-1760-LAB-WMC, 2014 WL
11    197768, at *1 (S.D. Cal. Jan. 14, 2014) (citing Hill, 472 U.S. at 457).
12          Courts within the Ninth Circuit have found that a correctional officer’s
13    uncorroborated eyewitness testimony can be “some evidence” adequate to satisfy due
14    process. See, e.g., Henry, 2014 WL 197768, at *2 (“There is no constitutional requirement
15    that the statement of Officer Sanchez be corroborated.”); Fernandez v. Gonzalez, No.
16    EDCV 13-0551-DDP RNB, 2013 WL 5325739, at *3 (C.D. Cal. Sept. 20, 2013) (“[T]he
17    Court finds that it would not have been objectively unreasonable for the California courts
18    to conclude that the SHO was entitled to find Officer Borboa’s statements credible and
19    base the determination of guilt solely on those statements. Officer Borboa’s statements
20    provided at least ‘meager’ evidence that petitioner had constructive possession of the
21    cellular phone charger.”). The SHO found, on a preponderance of the evidence, that
22    Petitioner was guilty as charged as to both violations, finding that the facts and evidence
23    contained in the RVRs outweighed Petitioner’s not guilty plea and written statement. 1st
24    DHR at 5; 2d DHR at 5. Thus, Correctional Officer Beltran’s RVRs, which contain his
25    personal observations of the violations, are “some evidence” to support the SHO’s
26    disposition. Petitioner’s claims that the incident was fabricated and that the contraband
27    should have been tested or documented were raised and considered, and do not change the
28    ultimate fact that “some evidence” exists to support the disciplinary hearing results. It is

                                                   12
                                                                                 20-CV-447 JLS (DEB)
     Case 3:20-cv-00447-JLS-DEB Document 15 Filed 03/04/21 PageID.633 Page 13 of 16



1     not the province of this Court to reweigh the evidence or the credibility of Correctional
2     Officer Beltran and Petitioner. The Court is satisfied that the low bar for due process was
3     satisfied here, and accordingly, the Court ADOPTS the R&R’s recommendation that
4     habeas relief is not warranted on the merits of Petitioner’s due process claim.
5                  2.    “Stacking” Claim
6           The Court also finds that Petitioner is not entitled to relief on his “stacking” claim.
7     As an initial matter, it is not clear that the Court has habeas jurisdiction over this claim.
8     “Federal habeas review is limited to determining whether there has been a violation of the
9     Constitution, laws, or treaties of the United States.” Rivera v. Chavez, No. EDCV 11-1638-
10    JAK JEM, 2013 WL 1010534, at *6 (C.D. Cal. Feb. 8, 2013) (citing 28 U.S.C. §§ 2254(a),
11    (d)(1)), report and recommendation adopted, No. EDCV 11-1638-JAK JEM, 2013 WL
12    1010486 (C.D. Cal. Mar. 13, 2013). Other district courts within the Ninth Circuit have
13    consistently found that such “stacking” claims fail to state a cognizable claim for federal
14    habeas relief. See, e.g., McDonald v. Holland, No. ED CV 14-2499-JAK E, 2015 WL
15    3967749, at *9 (C.D. Cal. May 15, 2015) (“Petitioner’s claim that his disciplinary
16    convictions and sentences violated state prison policies against ‘stacking’ does not state
17    any cognizable claim for federal habeas relief.” (citations omitted)), report and
18    recommendation adopted, No. ED CV 14-2499-JAK E, 2015 WL 4018647 (C.D. Cal. June
19    30, 2015); Rivera, 2013 WL 1010534, at *6 (finding claim CDCR violated state statute
20    prohibiting double jeopardy by “stacking” two RVRs “should be denied for failing to state
21    a federal constitutional claim”); Davis v. Haviland, No. 2:10-CV-1029 KJM DAD, 2014
22    WL 794327, at *11 (E.D. Cal. Feb. 27, 2014) (where petitioner brought stacking claim,
23    concluding “petitioner is not entitled to federal habeas relief on any claim that his
24    disciplinary convictions violated either state law or California regulations governing
25    prisons”).
26          However, even assessing this claim on the merits, the Court finds the two RVRs
27    were not impermissibly “stacked.”        Petitioner’s claim relies on a 1993 California
28    ///

                                                   13
                                                                                 20-CV-447 JLS (DEB)
     Case 3:20-cv-00447-JLS-DEB Document 15 Filed 03/04/21 PageID.634 Page 14 of 16



1     Department of Corrections 2 policy memorandum entitled “Clarification of ‘Stacking’ as
2     Related to the Inmate Disciplinary Process.” See Pet. at 71 (“Stacking Mem.”). The
3     Stacking Memorandum defines “stacking” “as charging an inmate with multiple violations
4     (CDC Form 115s) for an event which warrants a single report.” Stacking Mem. at 1. The
5     policy “is that when an event starts with one type of misconduct and escalates to a point
6     where a more serious violation occurs, the most serious of these consecutive or related
7     violations will be the one charged,” while “[t]he other actions shall be noted in the report
8     as supporting evidence.” Id. “In deciding which violation to charge, the reviewing
9     authority should determine whether a nexus between the violations exists.” Id.
10           The Stacking Memorandum provides an exemplary fact pattern to illustrate the
11    policy. Part of the example involves an officer searching an inmate’s property following
12    an incident and discovering “an inmate manufactured weapon, a bindle of heroin, and a
13    hypodermic kit,” with the inmate refusing to provide a urine sample to test for controlled
14    substances. Id. at 2. The Stacking Memorandum concludes that both the weapon and the
15    controlled substance must be reported, as the two are “not related” and “[t]here is no nexus
16    between these two items.” Id. However, the hypodermic kit and the inmate’s refusal to
17    provide a urine sample are directly tied to the controlled substance charge and therefore
18    should “become lesser included elements of th[at] charge.” Id.
19           Similar to the Stacking Memorandum’s exemplar, Petitioner’s cell phone possession
20    and alcohol possession charges are “not related” and have no “nexus.” Id. Although both
21    violations stemmed from the same search of Petitioner’s cell, there is no connection
22    between Petitioner’s alleged possession of the cell phone and his alleged possession of the
23    inmate-manufactured alcohol. Although the alcohol offense, as a Division C offense, was
24    more serious than the cell phone offense, a Division D offense, the two offenses do not
25
26
      2
        CDCR was known as the California Department of Corrections from 1951 until 2004, when it was
27    renamed. See California Department of Corrections and Rehabilitation, WIKIPEDIA, available at
28    https://en.wikipedia.org/wiki/California_Department_of_Corrections_and_Rehabilitation (last accessed
      Feb. 23, 2021).

                                                      14
                                                                                       20-CV-447 JLS (DEB)
     Case 3:20-cv-00447-JLS-DEB Document 15 Filed 03/04/21 PageID.635 Page 15 of 16



1     represent an “escalation” resulting in the occurrence of “a more serious violation.” Id. at
2     1. Rather, the two violations are separate offenses not otherwise tied to one another beyond
3     the fact that they stemmed from the same cell search. Accordingly, the Court finds that,
4     even if the “stacking” claim states a cognizable claim for habeas relief, it fails on the merits.
5           Accordingly, the Court ADOPTS the R&R’s conclusion that the Petition fails to
6     state a claim for federal habeas relief on the merits.
7     II.   Remainder of the R&R
8           Petitioner does not object to the remainder of Magistrate Judge Butcher’s R&R,
9     including, inter alia, the R&R’s conclusion that the Petition is not amenable to conversion
10    to a Section 1983 action, see R&R at 7. Having found no clear error, the Court ADOPTS
11    the remainder of Magistrate Judge Butcher’s R&R.
12                             CERTIFICATE OF APPEALABILITY
13          When a district court enters a final order adverse to the applicant in a habeas
14    proceeding, it must either issue or deny a certificate of appealability (“COA”). See Rule
15    11(a) of the Rules Governing Section 2254 Cases. A COA is required to appeal a final
16    order in a habeas proceeding. 28 U.S.C. § 2253(c) (1)(A). A COA is appropriate only if
17    the petitioner makes “a substantial showing of the denial of a constitutional right.” Miller–
18    El v. Cockrell, 537 U.S. 322, 336 (2003).              A “substantial showing” requires a
19    demonstration that “‘reasonable jurists would find the district court’s assessment of the
20    constitutional claims debatable or wrong.’” Beaty v. Stewart, 303 F.3d 975, 984 (9th Cir.
21    2002) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). The Court concludes that
22    Petitioner has not met this standard and accordingly DENIES a COA.
23                                           CONCLUSION
24          In light of the foregoing, the Court:
25          1.     SUSTAINS in part and OVERRULES in part Petitioner’s Objections (ECF
26    No. 13);
27          2.     ADOPTS the R&R’s conclusions that the Petition is not cognizable in habeas,
28    that Petitioner’s due process claim fails on the merits, and that the Petition is not amenable

                                                     15
                                                                                     20-CV-447 JLS (DEB)
     Case 3:20-cv-00447-JLS-DEB Document 15 Filed 03/04/21 PageID.636 Page 16 of 16



1     to conversion to a Section 1983 action (ECF No. 12);
2           3.     FINDS that Petitioner’s “stacking” claim also fails, both in stating a
3     cognizable claim for habeas relief and on the merits;
4           4.     DENIES the Petition (ECF No. 1);
5           5.     ORDERS the Clerk of the Court to enter judgment in favor of Respondent
6     and against Petitioner and close the file; and
7           6.     DENIES a Certificate of Appealability.
8           IT IS SO ORDERED.
9     Dated: March 4, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   16
                                                                         20-CV-447 JLS (DEB)
